Per Curiam:
The action being one to enforce a penalty defendant had a constitutional right to a jury trial which, under the circumstances disclosed, we hold was not waived. The order should be reversed, without costs, and the motion granted, without costs to the extent of framing the following issues: (1) At the time or times alleged in the complaint were the therein described premises, JSTos. 300 and 303 Manhattan avenue, a tenement house? (3) At said time or times were said premises used for the purpose of a house of prostitution or assignation of any description, with the permission of the owner thereof or his agent? Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, without costs, and motion granted, without costs, to the extent stated in opinion.